Citation Nr: 1015349	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include bipolar disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February to May 1982.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania and the RO in Boston, Massachusetts.  The latter 
RO certified these claims to the Board for appellate review.  

The appellant testified in support of these claims during 
hearings held at the RO in June 2006 and December 2007, 
before a Decision Review Officer and the undersigned Veterans 
Law Judge, respectively.  

In April 2008, the Board remanded these claims to the RO for 
additional development.  The issue of entitlement to service 
connection for a psychiatric disability is REMANDED to the RO 
via the Appeals Management Center (AMC) and is discussed in 
the REMAND section of this decision.


FINDINGS OF FACT

1.  The RO previously denied the appellant entitlement to 
service connection for a right knee disability in a rating 
decision dated May 1994.

3.  The RO notified the appellant of the May 1994 rating 
decision and of his appellate rights with regard to the 
decision, but he did not submit a notice of disagreement 
within one year.

4.  The evidence received since May 1994 does not relate to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a right knee disability 
and does not raise a reasonable possibility of substantiating 
that claim.  


CONCLUSIONS OF LAW

1.  The May 1994 rating decision, in which the RO denied the 
appellant entitlement to service connection for a right knee 
disability, is final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (1993).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the appellant adequate 
notice and assistance with regard to his claims.  The Board's 
decision to proceed in adjudicating these claims does not, 
therefore, prejudice the appellant in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

With regard to claims to reopen, VA must inform the claimant 
of the evidence and information necessary to reopen the claim 
and of the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  In notifying the claimant of what evidence would be 
considered new and material, VA should look at the basis for 
the denial in the prior decision and identify the evidence 
that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

In this case, the RO provided the appellant VCAA notice on 
his claims by letters dated in August 2004, May 2005, 
September 2005 and April 2006, the first three sent before 
initially deciding those claims in rating decisions dated in 
January 2005 February and March 2006.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

In the letters, the RO acknowledged notified the appellant of 
the evidence needed to substantiate the claim, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO identified the 
basis of the last denial of his claim to reopen.  The RO also 
provided the appellant with all necessary information on 
disability ratings and effective dates.  In addition, the RO 
identified the evidence it had received in support of the 
appellant's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the appellant in obtaining all outstanding evidence 
provided he identified the source(s) thereof, but that, 
ultimately, it was his responsibility to ensure VA's receipt 
of all requested evidence.  The RO advised the appellant to 
sign the enclosed forms authorizing the release of his 
treatment records if he wished VA to obtain them on his 
behalf.  

Some of this notice was provided after the initial 
adjudication of the claim.  The timing deficiency was cured 
by readjudication of the claim in supplemental statements of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the appellant identified as being pertinent to 
his claims, including service and post-service treatment 
records.  In some cases, however, the RO's efforts in this 
regard were not successful and reported treatment providers, 
including a VA facility, and Fort Benning, responded that 
such records did not exist or could not be located.  

At a 2005 VA examination the appellant reported that he was 
in receipt of "Social Security Disability Income.  The 
record does not reflect that the SSDI decision or associated 
records were obtained.  The report was made in the context of 
a discussion of the Veteran's psychiatric disability and 
there are no reports or evidence that the SSDI benefits 
pertain to the right knee claim.  Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2009)   

The RO did not obtain a medical examination or opinion with 
regard to the right knee disability.  Such action is not 
mandated.  As explained below, new and material evidence has 
not been received to reopen this claim and an examination is 
not required prior to reopening the previously denied claim.  
38 C.F.R. § 3.159(c)(4)(iii). 

II.  Analysis

The RO previously denied the appellant's claim of entitlement 
to service connection for a right knee disability in a rating 
decision dated in May 1994.  The RO based its denial on a 
conclusion that any right knee disability was not incurred in 
or aggravated by service.  

The RO found that the appellant injured and underwent surgery 
on his right knee prior to service and, although he 
complained of right knee pain during service and within a 
year of his discharge therefrom, the record included no 
evidence of aggravation.  In deciding the claim, the RO 
considered the appellant's service medical records, which 
include multiple reports, including on enlistment, of pre-
service right knee surgery secondary to a right knee injury 
sustained while playing football, and a report of VA 
examination.  

By letter dated the same month, the RO notified the appellant 
of the May 1994 rating decision and of his appellate rights 
with regard to that decision.  Thereafter, however, the 
appellant did not appeal the decision to the Board.  The May 
1994 rating decision is thus final.  38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 3.104, 20.302, 20.1103 (1993).

The RO considered service treatment records showing that the 
Veteran complained of right knee pain, but also reporting 
that the Veteran had injured his right knee prior to service, 
which had required a medial meniscectomy.  

The Veteran also reported that he had had right knee symptoms 
in 1983 and undergone arthrotomy in 1987.  At a VA 
examination in August 1993, he was found to have right knee 
patellofemoral arthritis, but there was no opinion as to its 
relationship to service.

In July 2004, the appellant submitted a statement in which he 
attempted to reopen his claim for service connection for a 
right knee disability.  He contended that he injured the knee 
in basic training and had experienced difficulties ever 
since.  A claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's May 1994 rating decision includes the 
appellant's and his representative's statement and hearing 
testimony, post-service treatment records and reports of VA 
examinations.  This evidence is new.  It was not previously 
submitted to agency decisionmakers and is neither cumulative, 
nor redundant of the evidence of record at the time of the 
last prior final denial.  This evidence is not material, 
however, because, by itself or when considered with the 
evidence previously of record, it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right knee disability and does not 
raise a reasonable possibility of substantiating that claim.  

The appellant's and his representative's written statements 
reflect a belief that a right knee disability is related to 
the appellant's period of active duty for training.  The 
appellant's testimony reflects the same belief and refutes 
the RO's finding that the appellant sustained a right knee 
injury prior to service.  Allegedly, the appellant did not 
experience any right knee symptoms, sustain a right knee 
injury or undergo right knee surgery prior to service.  
According to his testimony, he first injured his right knee 
during service and this injury necessitated surgery within a 
year of his discharge from active duty for training and 
eventually led to the development of his current right knee 
symptomatology.  

The representative's testimony refutes the RO's finding that 
the appellant injured his right knee prior to service playing 
football.  The representative argues that the appellant never 
played football and that the presumption of soundness should 
have applied when the appellant began active duty for 
training.  According to the representative's testimony, the 
fact that the appellant's service department accepted the 
appellant into service is evidence that he had no right knee 
problems when he began active duty for training.  

The post-service medical records reflect treatment, including 
surgeries, for right knee complaints.  They refer to right 
knee surgeries the appellant underwent in approximately 1960, 
the 1970s, 1987, 1991, 2004, 2005, 2007 and 2008, but not in 
1982 or 1983, as alleged.  They do not include any comments 
or opinions linking the appellant's right knee disability to 
service or establishing that it was aggravated during his 
1982 period of active duty for training.

Neither the lay evidence, nor the medical evidence suggests 
or establishes in-service aggravation of a right knee 
disability.  The RO previously denied this claim based on the 
absence of such evidence.  The evidence added to the record 
since the prior denial merely shows ongoing treatment for the 
previously demonstrated right knee disability, and repeats 
the previously considered history of right knee symptoms 
prior to ACDUTRA, in ACDUTRA and since.

The lay evidence reports in-service incurrence of the right 
knee disability.  However, such reports were of record at the 
time of the prior denial.  The Veteran reported in his 
original claim for benefits in July 1993 that he had injured 
the right knee in basic training in 1982.  

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny this claim.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a right knee 
disability is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The record contains competent evidence of a current 
psychiatric disability.  In a handwritten statement dated in 
February 2005, a private psychiatrist wrote that he had been 
treating the appellant for schizoaffective disorder since 
1999.  The psychiatrist mentioned that the Veteran had 
indicated that he had not returned to baseline since his 
service in the Army from 1981 to 1987 and had nightmares and 
flashbacks of explosions, guns and bombs.  The psychiatrist 
also mentioned that the appellant was incapacitated prior to 
starting service, but that the stress of his service 
contributed to 50 to 75 percent of his current disability.  

The Veteran was afforded a VA psychiatric examination in June 
2005, but the examiner did not provide an opinion on the 
etiology of the current psychiatric disability or comment on 
the February 2005 statement.  Since the Board's last remand, 
the Courts have issued a number of decisions emphasizing the 
low threshold for triggering VA's duty to get an examination.  
See Waters v. Shinseki, No. 2009-7071 (Fed. Cir. Apr. 6, 
2010) (evidence that a disability may be related to service 
need not be competent).

Current case law requires that VA afford the appellant an 
examination with regard to the psychiatric disability claim.  

As noted earlier, the Veteran has reported that he is in 
receipt of SSDI benefits.  VA has a duty to seek these 
records.  Tetro v. Gober, 14 Vet.App. 100, 108-09 (2000).

Accordingly, the appeal is REMANDED for the following:

1.  The agency of original jurisdiction 
should seek a copy of any decisions with 
regard to the Veteran's claim for SSDI 
benefits and any records considered in 
that decision.

2.  Then the appellant should be provided 
a VA mental disorders examination to 
determine the relationship, if any, 
between his current psychiatric 
disability and ACDUTRA.  The examiner 
should review the claims folder and note 
such review in the examination report or 
addendum.  

The examiner should provide an opinion as 
to whether any current psychiatric 
disability began or was permanently 
worsened during the appellant's period of 
ACDUTRA in 1982.  The examiner should 
consider the appellants reports of 
treatment and symptoms, the February 2005 
psychiatrist's opinion, and reports of 
stressors in childhood.

3.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains all the 
information and opinions requested in 
this remand.

4.  If the benefit sought on appeal is 
not fully granted, the AOJ should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


